.




    Hon. G. PK. Williams
    Firemen's Pension Commissioner
    Austin, Texas
                    Opinion No. V-775.
                   Re:   The eligibility of a Texas fire-,
                         man for disability or death
                         benefits due to injury incurred
                         in line of duty outside the boun-
                         daries of Texas.
    Dear Sir:
              'Youriet$er,.of request,for an opinion upon
    the above subject matteris as ~follows:
         :?Ihave .apr.oblem that.,just&me,up this
         week that is~not stated~clearly in our
         Pension La~.and it is in regard 't~o'the
         Fire Department operations~in Texarkana;
         Texas,and.Arkans~as.~.
         "Texarkana ~has two separate.Fi$e~Depa~rt-
         ments -,~TheTexas and Arkansas .Depart~-
         ments but they operate t&ether ~do?into+fn.~'
         A-l
          ihe~question asked by thc.Tcxarkana,
         TexasFire'Chief is - would his men be
         covered by the Texas Pension compensation
         in case of permanent injury or accidental
         death in line of duty in Arkansas."
              Texarkana, Texas is a Texas municipality pre-
    cisely as other Texas cities. The city is a Covcrnment-
    al agency of the State precisely as all other incorpor-
    ated cities. It is elementary that the State laws, and
    municipal laws of cities within the State, have no ex-
    tra-territorial effectsbut are intended to apply and do
     . . only to persons and thinC;swithin the State or
    apply
    cltles, respectively.
              The Texas Pension Law affecting firemon is
    state-wide in its application, but its application stops
Ron. G. X. Williams.- Page 2   (V-775)


at the State lines. In like manner, the ordinances
and statutory powers of inCOrpOEited cities in the
State apply throughout the territories of the resI:ec-
tive cities, but stop at their city limits.
          It is elementary that public officers and
agencies of incorporated cities, have only such powers
as are given to them by law, either expressly or by
necessary implication.
          We know of no law that would authorize any
mutual agreement or arrangement whatsoever between the
twin cities of Texarkana, Texas and Texarkana, Arkan-
sas, with respect to fire protection that would oper-~
ate as matter of law to extend the State pension bene-
fits to a Texas,fireman injured in Texarkana, Arkansas,
unless it be such a situation as that the injured fire-
man would be considered as acting within the scope of
his duty under the Texas statute.
          Inconneption with your request;you send us
a copy of a Resolution adopted by the City of Texarkana,
Texas and a letter of the Chief of the Fire Department
of Texarkana, Texas, saying that Texarkana, Arkansas
has adopted a similar resolution. The resolutions re-
spectively provide for the joint answering of firealarms
from a defined area along the State line, going quite in-
to detail so as to make the joint activities a protection
to both cities.
          The over-all purpose of organized fire dey:art-
ments is the protectionof the public within the muni-
cipal limits from fires, whether such fires originate in-
side or outside the'city limits. It is the opinion of
this office thatw~ith or without formal action or agree-
ment whatsoever,between the~two cities? the fire'depart-
ment of Texarkana, Texas would be withln the scope of
its powers and performancleof its duties to respond to
any fire alarm that indicated a threat to the Texas city,
whethersuch fire be in the city or .across the line in
the City of Texarkana, Arkansas. .~,Itis the further opin-
ion of this office that such firemen would have the right
to go into Texarkana, Arkansas for the purpose of combat-
ting any fire that would endanger Texarkana, Texas, pro-
vided always, that the circumstances were such as to pro-
duce a reasonable necessity therefor to protect the Texas
city. Under such circumstances they would be entitled to
compensation benefits for injury in Terarkona, Arkansas
the same as in Texarkana, Texas
.   .




        Hon. G. M. Williams - Page 3   (V-775)


                  While the reciprocal resolutions of the tao
        cities do not have the force of law,,as above exploin-
        ed, they nevertheless are worthwhile and have an im-
        portant bearing,factually in the determination of I-iheth-
        er or not the respective firemen are really in the din-
        charSe of their statutory and municipal duties in cross-
        ing the State line. Each such instance presents a fact
        situation within itself which might control the rsrtic-
        ular case.


                 A city fireman encaged in assist@    in
            the extermination of a fire outside of the
            City of Texarkana, Texas beyond the State
            line in the City of Texarkana, Arkansas,
            would be covered by the Texas Firemen's Pen-
            sion Compensation Statute for an injury re-
            ceived by him if such activities were reason-
            ably necessary for the proper discharge of
            his duties as a Texarkana, Texas fireman.
                                        Yours very truly,
                                   ATTORNEY GE34EM.LOETEXAS




        0S:wb




                                    ATTORNEY GENEFLU